Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Reasons for Allowance
1.	Claims 1-4 are allowed.  Claim 1 is independent.

2.	The following is an examiner’s statement of reasons for allowance:
	Claim 1 is allowable over prior art of record.  The prior art, including the references cited below in section 3, does not teach a lock mechanism as defined in claim 1, in combination with other limitations of claim 1.
	Claims 2-4 depend on claim 1, directly or indirectly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
3.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jo et al. (US 2008/0310898 A1) discloses a locking device to selectively couple the image reading unit of an image forming apparatus to one of the image forming unit and the document feeding unit.

	Kim et al. (US 7409175) discloses a controllable locking unit to selectively lock the image reading unit or the cover of an image forming apparatus to prevent the image reading unit or the cover from moving and release the image reading unit or the cover to allow the image reading unit or the cover to move, and a control unit to control the locking unit to selectively lock and release the image reading unit or the cover.
	Nishikawa (US 8610910) discloses a multi-function apparatus including a body, an image reading unit, a document cover, and a locking member.  The locking member is movable to a first position and a second position and includes a first engagement portion and a second engagement portion.  In response to a movement of the document cover to the opened position, the locking member moves to the first position and locks the image reading unit to the closed positon. In response to a movement of the image reading unit to the opened position, the locking member moves to the second position and locks the document cover to the closed position.
	Tanaka (US 6510301) discloses an image forming apparatus including a lock unit for preventing a reading unit and a platen cover from being opened simultaneously.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674